Luke, J.
The jury were authorized to convict the defendant of carrying a pistol concealed. The witness for the State testified that the defendant pulled a pistol from his hip-pocket, and that the pistol was concealed. We do not agree with the contention that the evidence amounts to no more than a conclusion drawn by the witness that the pistol was concealed, and that the conclusion was unauthorized. Under the evidence and the statement of the defendant, there is but one verdict that the jury could reach, and that is a verdict of guilty. This case is clearly distinguishable from Stripling v. State, 114 Ga. 538 (40 S. E. 733). In view of the note of the trial judge and a reading of the charge as a whole, there is no- merit in the exception to the charge of the court. ,

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.